Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  1-10 are pending. Claims  8-10 were examined before. Claim  1-7  are withdrawn.


In a telephone conversation with John White on 06/28/2021, an agreement was reached to amend claims 1, 10 and  cancel claims 1-7 to place the application in condition for allowance.
Claims  8-10 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by John White on 06/28/2021.

EXAMINER’S AMENDMENT
Cancel claims 1-7.
Amend claims 8  and 10 as follows.

Claim 10 line 3, replace – D-psicose 3-epimerase of claim 1- with- D-psicose 3-epimerase -.
The following is an examiner’s statement of reasons for allowance:
Applicants develop a new  method for preparing D-psicose, comprising:
contacting the D-psicose 3-epimerase consisting of  the amino acid sequence of SEQ ID NO: 1, a microorganism expressing the D-psicose 3-epimerase, or a culture of the microorganism with D-fructose. 
Prior arts neither teach nor suggest a method for preparing D-psicose, comprising:
contacting the D-psicose 3-epimerase consisting of  the amino acid sequence of SEQ ID NO: 1, a microorganism expressing the D-psicose 3-epimerase, or a culture of the microorganism with D-fructose.  As such the method for preparing D-psicose, comprising: contacting the D-psicose 3-epimerase consisting of  the amino acid sequence of SEQ ID NO: 1, a microorganism expressing the D-psicose 3-epimerase, or a culture of the microorganism with D-fructose is  novel and non-obvious. 

The filing of Terminal Disclaimers over US Patent application NO: 16/624973 obviated all possible double patenting issues. The terminal disclaimers filed on 6/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US  Patent application NO: 16/624973 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims  8-10 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652